Case: 21-10888      Document: 00516357822         Page: 1    Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 15, 2022
                                   No. 21-10888                           Lyle W. Cayce
                                                                               Clerk

   Marsha Jackson,

                                                            Plaintiff—Appellant,

                                       versus

   City of Dallas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-967


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          After an illegal shingle recycling facility operated on an industrially
   zoned lot next to her home, Marsha Jackson brought an equal protection
   claim against the City of Dallas for its alleged racially discriminatory zoning
   scheme. The district court dismissed Jackson’s claim pursuant to Monell v.
   Department of Social Services, 436 U.S. 658 (1978) because Jackson failed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10888      Document: 00516357822          Page: 2    Date Filed: 06/15/2022




                                    No. 21-10888


   plausibly allege the City’s zoning policy was the moving force behind the
   illegal shingle operation. Specifically, because Jackson alleged the shingle
   operation violated the City’s zoning policy and the deed restrictions the City
   placed on the lot, the district court concluded there was not a plausible causal
   connection between the policy and the alleged constitutional violation. See
   Mason v. Lafayette City-Par. Consol. Gov’t, 806 F.3d 268, 280 (5th Cir. 2015)
   (“The ‘moving force’ inquiry imposes a causation standard higher than ‘but
   for’ causation.” (citation omitted)). Having reviewed Jackson’s allegations
   de novo, we conclude there is no reversible error in the district court’s
   analysis. And much of Jackson’s argument in this court focuses on a theory
   of discrimination—that the City’s initial decision to zone the land for
   industrial use was racially motivated—that was not advanced in the district
   court and is thus forfeited. Accordingly, we AFFIRM.




                                          2